DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a display panel comprising “a plurality of first signal line junctions (1110) disposed on the plurality of first vias (100a) of the first substrate (100) and electrically connected to the plurality of first signal lines (1100) respectively, wherein the plurality of first signal line junctions is electrically connected to the first driving circuit (1400); and a plurality of second signal line junctions (2110) disposed on the plurality of second vias (100b) of the first substrate and electrically connected to the plurality of second signal lines (2100) respectively, wherein the plurality of second signal line junctions is electrically connected to the second driving circuit (2400) (Figs. 1B and 1E)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art are Kim ‘792 (US 20190147792 A1) and Kim ‘203 (US 20150243203 A1).

Kim ‘203 teaches a display system comprising first and second substrates (Figs. 2 and 3, [0075]-[0076], [0087]), but does not teach the required signal line junctions using first and second vias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER D MCLOONE/Primary Examiner, Art Unit 2692